Citation Nr: 1127191	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  09-41 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than August 6, 2003, for service connection for major depression.   

2.  Entitlement to a initial disability rating in excess of 50 percent for major depression.  

3.  Entitlement to an effective date earlier than November 1, 2003, for a total disability rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from May 1970 to June 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by a Decision Review Officer (DRO) at the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In an April 2004 decision, the RO denied service-connection for depression.  A total disability rating based on individual unemployability (TDIU) was denied by the RO in June 2005.  In February 2008, the Board remanded the appeal for service-connection for a major depressive disorder and the TDIU claim for examination of the Veteran and a medical opinion.  The requested development was completed.  Based on this new evidence, in July 2008, a DRO at the RO granted service-connection for a major depressive disorder with a 50 percent evaluation effective August 6, 2003.  TDIU was granted from August 3, 2004 and a September 2009 rating decision corrected the effective date for TDIU to November 1, 2003.  

Appeals relating to knee claims were withdrawn, in writing, by the appellant in September 2008. 

The issue of entitlement to an effective date earlier than November 1, 2003, for TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran concluded his active service in June 1979.  

2.  The Veteran's claim for service connection for major depression was received on August 6, 2003.  There is no earlier claim.  

3.  The service-connected major depression is manifested by moderate social and occupational impairment with slow speech and some psychomotor retardation taking quite awhile to answer questions and struggling with some.  Cognitive processing was slow overall.  The Veteran complained of insomnia and appeared fatigued.  Attention and concentration were fair.  Mood was dysphoric with a restricted affect.  

4.  The Veteran does not have occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 6, 2003, for service connection for major depression have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).  

2.  The criteria for a disability rating in excess of 50 percent for major depression have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9434 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and effective date assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

A letter dated in April 2006 specifically notified the Veteran as to how VA determined ratings and effective dates and of his right to appeal those determinations.  The Veteran subsequently demonstrated actual knowledge by appealing the rating and effective date assigned.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran has had a VA examination and a medical opinion has been obtained.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Entitlement to an Effective Date Earlier than August 6, 2003, 
for Service Connection for Major Depression

The effective date for the award of service-connection will be the day after the Veteran completes his active service, if the claim is received within a year of that date.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400((b)(2)(i).  Otherwise, the effective date will be fixed in accordance with the facts found but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In this case, the Veteran had made other claims to increase the ratings for his service-connected disabilities.  The RO sent him releases to assist him in obtaining medical records.  He signed and dated the release August 6, 2003 and upon receipt by the RO it was date stamped August 8, 2003.  The Veteran also submitted a statement dated August 6, 2003, in which he said he was enclosing the requested documents and he was also requesting an increase due to depression for which he was receiving treatment at a VA medical center.  The statement was not date stamped.  Thus, the RO, in granting service-connection, accepted the date of the document as the date it was received.  The exact date in August 2003 is not material, as benefits begin the first day of the following month.  See 38 C.F.R. § 3.31 (2010).  

The Board has reviewed the extensive record before it.  However, we cannot find anything that could be construed as an earlier claim.  There are VA clinical records showing that a VA primary care physician diagnosed depression in May 2003 and prescribed medication for it; and there are subsequent VA treatment records.  However, unlike claims where service-connection has already been established, VA medical records can only be accepted as the date of claim for service-connection in very limited circumstances: the claim was previously disallowed because it was not compensable in degree or the claim was previously disallowed because of receipt of retired pay.  Since neither of those circumstances is present in this case, the date of claim cannot be based on the VA treatment records.  38 C.F.R. § 3.157 (2010).   

While the Veteran has disagreed with the effective date for service-connection for his psychiatric disability, he was not explained the basis of his disagreement.  He has not identified any document that he feels should be construed as an earlier claim.  He has not identified any basis for an earlier effective date.  The Board has carefully reviewed the entire claims file but we have not been able to find anything that could be construed as an earlier claim.  Similarly, under the facts of this case, we cannot find any basis in the law or regulations for an earlier effective date for service-connection for the service-connected psychiatric disability.  Consequently, the appeal for an earlier effective date must be denied.  

Rating for Major Depression

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  The Board has considered all the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Effective on and after November 7, 1996, the General Rating Formula for Mental Disorders, including a major depressive disorder, is: 
	Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name............100 percent; 
	Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships...........70 percent; 
	Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships............................................................................................50 percent; 
	 38 C.F.R. § 4.130, Code 9434 (2010).

Discussion

The VA medical records provide a background history of the Veteran's depressive disorder, although the early records associate it with the physical injuries from a post service motor vehicle accident in 2001.  

In May 2002, the Veteran told his VA primary care provider that he was depressed and frustrated with pain.  He was unable to do things he used to do.  He was having problems getting disability benefits from his employer.  He had insomnia.  Thoughts kept him awake.  His mother was in ill health and he worried about her.  He became tearful.  The assessment was depression and medication was prescribed.  

The Veteran was seen by the VA psychology service in June 2003.  He reported being a little depressed about things, including: insomnia, variable appetite with recent weight loss, social isolation, low energy, episodes of sadness, nervousness, and feelings of worthlessness and hopelessness.  He provided a history, which included being unable to work since a 2001 automobile accident and worries about his mother's health.  He said he had been unable to drive since the accident.  

The examiner noted the Veteran to have good grooming and hygiene.  He was cooperative and maintained fair eye contact.  His gait was slow and his posture was slightly stooped but no other pain behaviors were displayed.  No auditory or visual deficits were observed or reported.  He was fully alert and oriented.  Speech was spontaneous, goal directed, and mildly halting.  Vocabulary and overall content of conversation suggested high average intellectual ability.  Behavior was appropriate.  Thought content was mildly paranoid.  There was a restricted range of affect congruent with a mildly anxious mood.  There were no suicidal ideations, or visual or auditory hallucinations.  Judgment and insight were good.  The Veteran's presentation was considered to be consistent with a diagnosis of major depressive disorder, single episode, of mild severity.  

Subsequent VA clinical notes reflect continuing treatment and do not show any of the symptomatology associated with a rating in excess of 50 percent.  

A detailed psychology consult was reported in April 2003.  The Veteran was referred for chronic neck and back pain following his 2001 accident.  The Veteran's history was reviewed.  It was noted that a major depressive disorder was diagnosed in June 2002.  The Veteran's mother had died in November 2002 and he experienced increased depressive symptoms.  He became tearful when discussing the loss.  He said he did not care about anything anymore.  Sleep and appetite were poor and there were no activities he enjoyed.  Worsening pain contributed to a subjective depressed mood.  He was socially isolated and characteristically suspicious of others.  He tended to avoid intimate relationships.  

The Veteran was observed to have good grooming and hygiene.  Pain behaviors included a slow gait, slightly stooped posture, frequent shifting in his seat, and obvious muscle tension/bracing.  Thought processes were within normal limits.   Thought content was within normal limits, except for suspiciousness related to interpersonal relationships.  He had a restricted range of affect congruent with his reported depressed mood.  He denied suicidal or homicidal ideations, as well as auditory or visual hallucinations.  It was felt that his presentation was consistent with a diagnosis of chronic pain disorder.  He was also currently depressed and grieving the loss of his mother.  Avoidant personality features and suspiciousness kept him isolated from others.  However, he had demonstrated insight and a capacity for behavioral changes.  

Subsequent VA clinical notes reflect continued symptoms and treatment.  They do not reflect any of the symptom criteria indicative of a rating in excess of 50 percent.  

The claim for service connection for the depressive disorder was received in August 2003.  

In an April 2004 decision, a Social Security Administration Administrative Law Judge found that the Veteran's major depressive disorder with significant anxiety limited his ability to socially interact and sustain concentration.  It was concluded that the Veteran's mental and physical impairments prevented him from working.  The list of evidence includes VA records, which are in the claims folder and have been reviewed.  Also listed were a psychological evaluation and a psychiatric review from October 2002.  Since these were about 10 months before the claim for service-connection was received, they would not present relevant evidence as to the extent of the disability during the period of the rating.  They would simply provide more background and we have sufficient background material, as discussed above.  

In August 2005, a VA psychologist wrote that the Veteran had been referred for depression subsequent to chronic neck pain from a 2001 accident.  All medical providers agreed that depression and anxiety were subsequent to his chronic medical conditions, including chronic pain, diabetes, and sexual dysfunction.  Physical and psychological difficulties were said to impact his social and occupational functioning.  Since the medical conditions that exacerbated his depression were chronic in nature, resolution of the problems was unlikely.  A similar letter was dated in January 2006.  

In August 2005, a lay witness wrote that she had known the Veteran for 15 years.  She had known him to be very active and sociable.  Recently, his whole attitude had changed.  He no longer showed interest in social activities or family functions.  He had lost all interest in pleasurable activities.  He seemed very sad with a somber mood.  He never left his home.  On many occasions, family members tried to contact him but he did not respond.  

The report of a VA psychology consult is dated in October 2007.  The Veteran had been referred by his primary care provider.  It was noted that he had previously been seen in individual psychotherapy.  Psychiatric diagnoses include a mild major depressive disorder with avoidant personality features.  The Veteran reported, "Sometimes I get a little depressed and frustrated but I'm doing okay."  He endorsed symptoms of loss of interest, low energy, intermittent insomnia, and social isolation.  He continued to experience chronic pain.   Findings were within normal limits and not suggestive of clinically significant anxiety or depression.  The Veteran denied the need for psychotherapy services at that time.  

On mental status evaluation, grooming and hygiene were good.  Speech was mildly halting, but otherwise within normal limits.  His affect was mildly anxious.  He reported his mood as irritable secondary to frustration regarding delay in processing his disability claim.  He denied suicidal or homicidal ideation.  Thought processes and content were within normal limits.  Insight and judgment were fair to good.  The impression was that the Veteran presented subclinical symptoms of depression and overall adequate coping.  The diagnosis was major depressive disorder, single episode, in partial remission, avoidant personality disorder.  

Subsequent VA clinical notes address the Veteran's physical problems.  He continued to receive medication for depression from his primary care provider, but was not receiving ongoing mental health treatment such as psychotherapy.  

A VA mental examination was provided in July 2008.  The claims file was reviewed.  The Veteran's history was discussed in detail.  He reported anhedonia with no interest in previous hobbies, being social, or participating in family activities.  He denied sadness, but described himself as feeling depressed at times.  He appeared dysphoric and tearful during the interview.  

On mental status examination the Veteran was alert and oriented.  He was casually dressed with good grooming and hygiene.  Eye contact was within normal limits.  He ambulated slowly.  Speech was slow in pace and normal in tone.  He was polite and cooperative, but appeared to be fatigued and did not offer much detail in his explanations or spontaneous speech.  He exhibited some psychomotor retardation and took quite awhile to answer questions, often with long pauses.  He appeared to struggle to answer some questions.  He also exhibited some pain behaviors.  His thoughts appeared to be organized and logical with no evidence of a thought disorder.  Cognitive processing appeared to be slow overall.  He reported some difficulty with concentration.  Attention and concentration appeared to be fair during the interview.  He denied difficulty with his memory.  Memory appeared to be grossly intact.  The Veteran did have difficulty providing specific and detailed information during the interview and his ability as a historian was fair at best.  His mood was dysphoric with a restricted affect.  He was tearful once during the interview, when discussing his deceased mother.  He denied suicidal ideation.  He reported poor sleep, sleeping only a few hours at night and having a tendency to sleep during the day.  He stated that he had lost weight due to his diabetes.  He denied obsessive or ritualistic behavior, panic attacks, or significant anxiety.  He worried if he would be able to have a romantic relationship.  Insight and Judgment appeared to be fair.  

The Veteran completed a depression inventory with results in the moderate range.  The diagnosis was major depressive disorder, recurrent, moderate.  Chronic pain and medical issues were noted.  The GAF was 55.  

The examiner commented that the Veteran's reported symptoms as well as his testing results indicated a diagnosis of major depressive disorder, recurrent, moderate.  His current depressive symptoms were said to result in deficiencies in family relations, thinking, and mood.  Current symptoms included loss of interest or pleasure, depressed mood, decrease in appetite, sleep disturbance, fatigue/loss of energy, psychomotor retardation, low self esteem, and difficulty concentrating.  The examiner went on to relate the depressive symptoms to the Veteran's erectile dysfunction and his service-connected diabetes mellitus.  

Conclusion

The manifestations of the service-connected psychiatric disability appear to be well within the criteria for the current 50 percent rating.  The Veteran's affect was restricted but not flattened.  His speech was low but otherwise normal and not circumstantial, circumlocutory, or stereotyped.  He reported that he did not have panic attacks.  There is no evidence of difficulty in understanding complex commands.  While he may only be a fair historian, impairment of short- and long-term memory has never been demonstrated.  That is, there is no evidence that he retains only highly learned material or forgets to complete tasks.  Judgment has always been fair to good, not impaired.  There is no evidence of impaired abstract thinking.  His disturbances of motivation and mood and his difficulties in establishing and maintaining effective work and social relationships are well within the criteria for the current 50 percent rating.  38 C.F.R. § 4.130, Code 9434 (2010).  

Neither the recent July 2008 examination nor any other evidence shows the occupational and social impairment required for the next higher rating, 70 percent.  While the Veteran does have some deficiencies in family and other social relations, as well as mood, they are of a severity that is well within the criteria for the current 50 percent rating and do not approximate the deficiencies indicative of a higher rating.  38 C.F.R. § 4.7.  Specifically, there is no evidence of suicidal ideation; obsessional rituals which interfere with routine activities; speech being intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene.  The Veteran does have some difficulty in adapting to work, but this is in large part because of his physical disabilities.  There is also some social impairment. The October 2007 examination found the impairment to be mild while the July 2008 found the level of impairment to be moderate.  These opinions indicate that the service-connected depressive disorder does not result in the severe level of difficulty adapting to work or social situations that would approximate a 70 percent rating.  Similarly, the evidence does not reflect the impairment consistent with a 100 percent evaluation.  

It should be noted that the rating criteria are not based on GAF scores.  The global assessment of functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  Consequently, the GAF scores reflect a medical opinion as to the extent of the disability and, as medical opinions, they are given consideration.  A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  

While the Veteran may feel that a higher rating should be assigned for his service-connected psychiatric disability, the medical records and examination reports show that throughout the period since the establishment of service-connection, the disability has been no more than moderate, warranting a 50 percent rating.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the United States Court of Appeals for Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged ratings should be assigned.  We conclude that the service-connected major depressive disorder has not significantly changed and uniform rating is appropriate in this case.  At no time during the rating period has the disability exceeded the criteria for a 50 percent rating.  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of the Code of Federal Regulations (2010) have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2010).  While the Veteran may disagree, the preponderance of medical evidence shows that the manifestations of the service-connected disability are adequately compensated by the rating schedule.  The evidence does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board finds that there has been no showing by the Veteran that the service-connected psychiatric disability, by itself, has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  

The mere assertion or evidence that a disability interferes with employment would not necessarily require extraschedular consideration.  The rating schedule is itself based upon the average impairment of earning capacity due to diseases, and application of the schedule clearly recognizes that the rated disabilities interfere with employment.  38 U.S.C. § 1155.  Accordingly, the fact that a disability interferes with employment generally would not constitute an "exceptional or unusual" circumstance rendering application of the rating schedule impractical.  Rather, the provisions of section 3.321(b)(1) would be implicated only where there is evidence that the disability picture presented by a veteran would, in the average case, produce impairment of earning capacity beyond that reflected in VA's rating schedule or would affect earning capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 (Aug. 16, 1996).  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An effective date earlier than August 6, 2003, for service connection for major depression is denied.   

A disability rating in excess of 50 percent for major depression is denied.  


REMAND

A claim for an increased rating for the Veteran's service-connected diabetes mellitus and peripheral neuropathy of both lower extremities was received on July 29, 2003.  The claim for depression was received on August 8, 2003.  A formal claim for TDIU was received on August 9, 2004.  In a rating decision dated in July 2008 and sent to the Veteran on August 22, 2008, a DRO at the RO granted TDIU from August 3, 2004.  In February 2009, the Veteran's attorney submitted a notice of disagreement stating that the Veteran contended he was entitled to an earlier effective date for TDIU.  A September 2009 rating decision changed the effective date to November 1, 2003.  That was the day after the Veteran left his previous employment.  The rating decision explained that the Veteran last worked on April 20, 2002 but his last date of employment was October 31, 2003.  

However, TDIU is not based on status as employee.  Rather TDIU is based on the inability to secure or follow substantially gainful employment.  In The Fee Agreement of Mason, 13 Vet. App. 79, 87 (1999), the United States Court of Appeals for Veterans Claims (Court) pointed out that being employed and being unemployable were related but different concepts.  In Bowling v. Principi, 15 Vet. App. 1, 7 (2001) the Court noted that being technically still employed did not mean the claimant was employable.  Then there is 38 C.F.R. § 4.18, which recognizes that a person can be unemployable even though he is in an employed status and, specifically, if the employment "eventually terminated on account of disability."  As the Court emphasized in Bowling, Id., TDIU is based on the ability to follow substantially gainful employment (emphasis in original).  Thus, if the employee is not actually working and following his employment but is in some other status, such as sick leave, leave without pay, suspension, etc. he may qualify for TDIU.  Consequently, it is possible that the Veteran was unable to work prior to his October 2003 termination and November 1, 2003 is not the earliest possible effective date.  Since November 1, 2003 is not the earliest possible effective date, the claim remains in appellate status.  The agency of original jurisdiction (AOJ) should determine in the first instance not when the Veteran was last employed, but when he became unemployable; that is, unable to follow substantially gainful employment.  

Where a claimant files a notice of disagreement and the RO has not issued a statement of the case (SOC), the issue must be remanded to the RO for an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran disagreed with the effective date for TDIU and the RO subsequently assigned an earlier, but not the earliest possible effective date.  It did not issue an SOC on the effective date of TDIU.  It must do so.  

Moreover, because being employed and being employable are different concepts, to merely say that the Veteran was employed up to October 31, 2003 does not adequately explain the RO's conclusion that the Veteran was not unemployable until after that date.  The RO's reasoning should be adequately explained.  See 38 U.S.C.A. § 7105(d)(1)(C) (West 2002).  Thus, the claim for an effective date earlier than November 1, 2003 for TDIU must be remanded for readjudiction and, unless the earliest possible effective date is assigned, a SOC on the issue.  

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the effective date of the grant of TDIU.  If the earliest possible effective date is not assigned, the appellant should be provided a statement of the case (SOC) on that issue.  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
 



Department of Veterans Affairs


